Citation Nr: 1616200	
Decision Date: 04/22/16    Archive Date: 05/04/16

DOCKET NO.  10-12 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel






INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the VA RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's medical records, for example a November 2011 neurology consultation, indicate that the Veteran receives disability benefits from the Social Security Administration (SSA) as a result of his back disability.  A full copy of the Veteran's SSA records has not been requested or associated with the Veteran's record.  When VA receives notice that the Veteran receives disability benefits from the SSA, VA must acquire a copy of the decision granting such benefits and the supporting medical documents when there is a reasonable possibility that the records could help the Veteran substantiate the claim for benefits.  See Murincsak v. Derwinski, 2 Vet. App. 363, 372-73 (1992); see also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Although VA is not obligated to follow a determination made by SSA, these records could conceivably be relevant to the matter on appeal.  Therefore, attempts should be made to obtain the Veteran's SSA records.  38 C.F.R. § 3.159(c)(2) (2015).

In December 2006, Dr. Stapf, a private chiropractor, submitted a letter summarizing the treatment that he had rendered to the Veteran from 1973 to the present.  Dr. Stapf's treatment records themselves, rather than simply a narrative summary of such treatment, would greatly aid the Board's adjudication of the Veteran's claim.  On remand, solicit from the Veteran a waiver authorizing Dr. Stapf to release the Veteran's full medical records to VA.

Lastly, the Board's November 2014 remand instructed the AOJ to schedule the Veteran to receive a VA examination to determine the nature and etiology of his lower back condition.  The Veteran received such an examination in January 2015, at which time the examiner opined that the Veteran's low back disability was less likely than not related to his active duty service.  As a rationale for this opinion, the examiner largely discussed whether the Veteran's active duty service aggravated a pre-existing back disability.  Given the Veteran's back disability was not noted at the time of his entrance examination, an additional medical opinion should be solicited addressing whether the evidence clearly and unmistakably indicates that the Veteran had a back disability that pre-existed service, and if so, whether such disability was clearly and unmistakably not aggravated by service.  If the examiner determines that a back disability did not clearly and unmistakably pre-exist service, the examiner should opine whether it is at least as likely as not (50 percent or greater) that the Veteran's back disability is related to his in-service complaints of back pain.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain from the SSA all records associated with the Veteran's claim for SSA disability benefits, including the underlying medical records relied upon to support that claim.  

2.  Provide the Veteran with an authorization and waiver authorizing Dr. Stapf to submit all pertinent treatment records from VA.  If such an authorization is obtained, attempt to obtain medical records from this institution.

3.  After completing the first two remand directives, solicit an addendum opinion from the January 2015 examiner.  If the January 2015 examiner is unavailable, solicit an opinion from an examiner of appropriate expertise.  Should an examination be required to answer the Board's question, one should be scheduled.  The examiner should address the following questions:

a) Is there clear and unmistakable evidence (obvious, manifest, and undebatable) that a back disability pre-existed the Veteran's active service?  Why or why not?  Please consider in this discussion the Veteran's in-service contentions that he was involved in an automobile accident in 1963.

Then address either b) or c) below, as appropriate:

b) If a back disability did not clearly and unmistakably exist prior to active duty service, provide an opinion as to whether it is at least as likely as not (that is, a probability of 50 percent or greater) that the Veteran's back disability originated during, or is etiologically related to, his active duty service, to include his complaints of back pain therein.  In this analysis, the fact that the Veteran was involved in a motor vehicle accident in 1963 is to be ignored as the Veteran would be presumed to be in sound condition at military entry.

c) If a back disability did clearly and unmistakably exist prior to active duty service, provide an opinion as to whether the pre-existing back disability clearly and unmistakably (obviously, manifestly, and undebatably) was not aggravated (the underlying disability increased in severity beyond the natural progression of the disability) during his active duty service.

4.  Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


